Citation Nr: 1745273	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-22 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for major depressive disorder.

2. Entitlement to service connection for carpal tunnel syndrome.

3. Entitlement to a rating in excess of 10 percent for intervertebral disc syndrome.

4. Entitlement to service connection for neuralgia of the lower extremities.

5. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1972 and from April 1992 to May 2009.

This case arose to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran underwent a hearing before the undersigned Veterans Law Judge (VLJJ) in June 2017. A transcript of that hearing is associated with the record.

The Board notes that the RO has changed its wording of the Veteran's claims multiple times. The Board has consolidated and phrased the Veteran's specific claims in the manner most advantageous to the Veteran and as requested by his counsel. Moreover, the Veteran's claim for entitlement to a compensable rating for a right ankle claim is not discussed in this decision, as the Veteran and his lawyer asserted they were satisfied with the results of the May 2014 Statement of the Case in which the Veteran was awarded a 10 percent rating.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the Veteran's depression is etiologically related to the Veteran's service-connected conditions.

2. Resolving all doubt in the Veteran's favor, the Board has determined the Veteran's carpal tunnel syndrome is etiologically related to service.

3. Resolving all doubt in the Veteran's favor, the Board has determined the Veteran suffered from forward flexion of the thoracolumbar spine limited to less than 60 degrees but greater than 30 degrees for the entire period of appeal.

4. Resolving all reasonable doubt in the Veteran's favor, the Veteran's lower extremity neuralgia is etiologically related to the Veteran's service-connected back condition.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for depression, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

2. The criteria to establish service connection for carpal tunnel syndrome are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3. The criteria for a rating of 20 percent for a lower back condition are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5237, 5003-5242.

4. The criteria to establish service connection for neuralgia of the lower extremities, on a secondary basis, are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Contentions

The Veteran contends that he is entitled to a 20 percent rating for his back condition, as well as service connection for depression on a basis secondary to the cumulative nature of his other service connected conditions, as well as service connection for bilateral carpal tunnel syndrome and neuralgia of the lower extremity.

Pertinent Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's lumbar spine disability has not significantly changed, and a uniform evaluation is warranted.

The Veteran's back condition is rated under Diagnostic Code 5242.  That Diagnostic Code directs VA to rate the disability on the basis of limitation of motion.

Under the General Rating Formula governing limitation of motion of the spine, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.

Under the formula, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Additionally, associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

Alternatively, Diagnostic Code 5243 provides evaluations for intervertebral disc syndrome (IVDS) based on the frequency of incapacitating episodes.  A 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is available for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is available with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is available with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Carpal Tunnel Syndrome

The record reveals that the Veteran suffers from upper extremity neuropathy: the Veteran's service treatment records demonstrate that he suffered from the symptoms beginning in 2007 and was treated at the San Diego Naval Hospital for this condition. Accordingly, as the Veteran's symptoms first began in service, and he still suffers from this condition, the Veteran fulfills the criteria necessary for service connection for neuralgia of the upper extremities, and service connection is granted.

Neuralgia of the Lower Extremities

The record reveals that the Veteran suffers from lower extremity neuropathy connected to his service-connected degenerative disc disease. In May 2017, the Veteran's physician diagnosed the Veteran with lower extremity neuropathy connected to the Veteran's service-connected lumbar spine disability. As the evidence in support of the claim is at least in relative equipoise, the benefit of the doubt doctrine is for application.  Accordingly, the Veteran fulfills the criteria necessary for service connection on a secondary basis, and service connection is granted.

Depression

The record reveals that the Veteran suffers from depression connected to the cumulative nature of his service-connected disabilities. In May 2017, the Veteran's physician diagnosed the Veteran with depression connected to the Veteran's lower back pain and radiculopathies. As the evidence in support of the claim is at least in relative equipoise, the benefit of the doubt doctrine is for application. Accordingly, the Veteran fulfills the criteria necessary for service connection on a secondary basis, and service connection is granted.

Back

The Veteran suffers from degenerative arthritis changes at multiple disc levels, as well as an abnormal, stiff, and antalgic gate, and lower back pain with limitation of motion and period flare-ups and mild to moderate guarding. At the hearing, the Veteran explained that he believes he is entitled to a 20 percent rating for his back, and his medical records support that assertion: The Veteran's forward flexion measures 40 degrees; his lumbar extension measures 15 degrees; his left lateral flexion measures 15 degrees, and his right lateral flexion measures 25 degrees. Nothing in the Veteran's medical records demonstrates that the Veteran is entitled to a rating higher than 20 percent, and the Veteran himself stated he believed himself eligible for a 20 percent rating. Accordingly, the Veteran fulfills the criteria for a 20 percent rating throughout the period on appeal.


ORDER

A rating of 20 percent is granted for a back condition under Diagnostic Code 5242.

Service connection for depression is granted on a secondary basis.

Service connection for lower extremity neuropathy is granted on a secondary basis.

Service connection for bilateral carpal tunnel syndrome is granted.


REMAND

The Veteran believes he is entitled to TDIU. However, the Veteran must receive ratings for the service connection grants he was awarded in the grant section of his case. After the Veteran receives ratings for those awards, entitlement to TDIU must be re-adjudicated.

Accordingly, the case is REMANDED for the following action:

Rate the Veteran for his depression, lower extremity neuropathy, and bilateral carpal tunnel syndrome. After such adjudication, adjudicate his claim for TDIU.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


